Title: From Alexander Hamilton to James McHenry, 18 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 18th. 1799
          
          I have the honor to transmit to you the following extract of a letter from Col: Hunewell recommending the matter to your early attention
          With great respect &c
           The Secy. of War
          
            Extract dated Boston June 4th. 1799
            “I now beg leave to recommend Mr. Thomas Stevens of Castine as a first Lieut. in Capt. Peabody’s Compy., Mr. Nathan Parks as a second Lieut. in Capt. Brown’s Compy. Mr. Augustus Hunt as a first and Mr. Richard Jackson of Barnstable as a second Lieut. in my Regiment, from my own knowledge of these Gentlemen and the recommendation I have had of them from Genl. Jno. Brooks, have no doubt but they will make good Officers Several other Applications have been made but I presume you have a list of Candidates—Shall therefore not mention any other.
          
          Major Genl Hamilton”
        